Citation Nr: 0719834	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-24 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected gastric ulcer, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative disk disease of the lumbar 
spine, currently rated as 40 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected cervical disk disease, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from February 
1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Los Angeles, California, Regional 
Office (RO).  In a May 2000 rating decision, the RO denied 
the veteran's claim for a rating in excess of 20 percent for 
his service-connected residuals of a low back injury.  In 
that same decision, service connection was granted for a 
gastric ulcer and evaluated as 10 percent disabling, 
effective from March 31, 1998.  In a September 2003 rating 
decision, the RO recharacterized the veteran's low back 
disorder as degenerative disk disease of the lumbar spine and 
increased the disability evaluation from 20 to 40 percent, 
effective from January 12, 2000.  In the same decision, the 
RO also increased the disability evaluation for the veteran's 
service-connected ulcer from 10 percent to 20 percent, 
effective from March 31, 1998.  In a September 2005 
supplemental statement of the case, the disability evaluation 
for the service-connected gastric ulcer was increased from 
20 percent to 40 percent, effective from March 31, 1998.  In 
August 2006 and January 2007 rating decisions, the RO denied 
the veteran's February 2006 claim for a disability evaluation 
in excess of 20 percent for cervical disk disease.  

In May 2007, the Board directed a letter to the veteran and 
his representative that stated that it had determined that it 
was necessary to address the question of whether the 
veteran's substantive appeal as to the issues of entitlement 
to an increased disability rating for a service-connected 
gastric ulcer, and entitlement to an increased disability 
rating for service-connected degenerative disk disease of the 
lumbar spine, had been received in a timely manner.  The 
letter provided the laws and regulations concerning the 
timeliness of a substantive appeal and the facts of the 
veteran's case that led the Board to believe that the 
substantive appeal may not have been timely filed.  The 
veteran was asked to submit additional evidence and argument 
pertaining to the issue of timeliness of the substantive 
appeal.  

In June 2007, the Board received from the veteran a written 
statement in support of his position that his substantive 
appeal had been received in a timely manner.  In the 
statement, the arguments presented by the veteran provided a 
plausible explanation as to why a document that had been 
received by the RO on July 9, 2003, the same date that the 
pertinent statement of the case had been issued, should be 
considered as the substantive appeal of the issues presented 
in that statement of the case.  The Board has reviewed the 
matter and provided the veteran with the benefit of the doubt 
in that review.  The Board now finds that a timely 
substantive appeal had been filed by the veteran as to the 
issues of entitlement to an increased disability rating for a 
service-connected gastric ulcer, and entitlement to an 
increased disability rating for service-connected 
degenerative disk disease of the lumbar spine.  The Board 
thus has jurisdictional authority to review those issues on 
appeal.  

The issue of entitlement to an increased disability rating 
for service-connected cervical disk disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by moderate 
to moderately severe degenerative disk disease of the lumbar 
spine with decreased range of flexion, extension, lateral, 
and rotation motions of the lumbar spine; subjective 
complaints and objective evidence of pain, weakness, and 
fatigability, without evidence of significant muscle spasms; 
but with MRI evidence of intervertebral disk syndrome at L5-
S1.  There is no evidence of unfavorable ankylosis, 
demonstrable deformity, or pronounced intervertebral disk 
involvement with little intermittent relief that results in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

2.  On June 7, 2007, prior to the promulgation of a decision 
in the appeal of the denial of entitlement to an increased 
disability rating for a service-connected gastric ulcer, the 
Board received a request from the appellant to withdraw his 
appeal for an increased disability rating for his service-
connected gastric ulcer.


CONCLUSIONS OF LAW

1.  The criteria to warrant an evaluation in excess of 40 
percent for service-connected degenerative disk disease of 
the lumbar spine have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to Sept. 26, 2003); Diagnostic Code 
5242 (effective Sept. 26, 2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to an 
increased disability rating for a service-connected gastric 
ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim of entitlement to an increased 
rating for the lumbar spine disability, the RO provided the 
appellant post-adjudication notice by letter dated in 
November 2001.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the appellant, however, because the veteran's 
claim was subsequently adjudicated by the RO (see the July 
2003 statement of the case, the September 2003 rating 
decision, and September 2005 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example, the August 2006 statement from 
the veteran wherein he indicated that he had submitted all 
the required information pertaining to his disability, and 
requested that his case be forwarded directly to the Board 
for immediate appellate review.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2006), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for DC 5293, for intervertebral disc syndrome, were 
amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was 
effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the 
Spine provide that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment .

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2006).

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 23, 2002, and September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  If a revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version(s) 
of the regulation for the period prior to the effective date 
of the change.


Factual Background

Service connection was granted for low back pain in 1983 and 
evaluated as 0 percent disabling.  A July 1986 rating 
decision increased the disability evaluation for low back 
pain from 0 percent to 20 percent.  In a May 2000 rating 
decision, the RO denied the veteran's current claim for a 
rating in excess of 20 percent for his service-connected 
residuals of a low back injury.  The veteran filed the 
current appeal of that rating decision.  

In November 2001, a Magnetic Resonance Imaging (MRI) study of 
the lumbar spine was conducted which revealed degenerative 
disc disease from the L3 vertebra through S1 vertebra, with 
congenital canal stenosis at the L4-L5 and L5-S1 levels.  

In a September 2003 rating decision, the RO recharacterized 
the veteran's low back disorder as degenerative disk disease 
of the lumbar spine and increased the disability evaluation 
from 20 to 40 percent, effective from January 12, 2000.  

The most recent VA orthopedic examination conducted in July 
2005 represents not only the most objective and thorough, but 
also the most profound disability picture relating to the 
veteran's service-connected low back disorder.  The report of 
the examination noted the veteran's complaints of progressive 
back pain were reported by him to be more or less constant, 
traveling down his legs, worse on the left.  It was described 
as aching and cramping pressure, an 8/10, elicited by 
physical activity and spontaneously relieved by rest, 
medication, and massage.  The veteran reported that he can 
function with medication and sometimes bed rest, stating that 
he has been at bed rest 3 to 4 times a month for up to 3 to 4 
days.  The veteran reported that although he was not working 
at the time of the examination, there had been no loss of 
work time.  

Upon examination of the thoracolumbar spine, there was pain 
present in the "left SI [sacroiliac] area."  There was no 
muscle spasm.  Tenderness was present over the left SI and 
through L4-S1.  Straight leg raises on the right were 
negative, but positive on the left with pain in the left 
lower back area.  There was "evidence of ankylosis and 
favorable on extension."  Range of motion in the lumbar 
spine was 0 to 90 degrees of flexion with 20 degrees of pain 
at the end of flexion; 0 to 15 degrees of extension, with 15 
degrees of ankylosis and 5 degrees of pain at the end of 
extension; 0 to 30 degrees of right and left lateral motion, 
with 10 degrees of pain at the end of these movements; and 0 
to 30 degrees of right and left rotation, with 5 degrees of 
pain at the end of left rotation.  With repetitive use, there 
was pain, lack of endurance, weakness, and fatigue, with pain 
being the major functional impact.  The examiner indicated 
that it would be resorting to speculation to determine 
additional degrees of limitation with repetition.  There was 
noted to be evidence of intervertebral disc syndrome 
involving the lumbosacral spine at L5-S1 as the veteran had 
an absent right ankle and only +1 left ankle jerk.  There was 
evidence of erectile dysfunction as the veteran used Viagra, 
and minor bladder dysfunction with occasional frequency as 
the veteran urinates 5 times per day with some dribbling.  
The veteran did not use absorbent material, and there was no 
bowel dysfunction.  Neurological examination of the lower 
extremity motor function and sensory examination produced 
normal findings. 

The pertinent diagnoses were moderate to moderately severe 
degenerative disc disease L4 through S1; intervertebral disc 
syndrome involving the L5-S1 nerve root; erectile 
dysfunction; and bladder dysfunction, secondary to the 
degenerative disc disease.  

Based upon the foregoing examination, a September 2005 rating 
decision granted service connection for right lower extremity 
radiculopathy, evaluated at 10 percent disabling; left lower 
extremity radiculopathy, evaluated as 10 percent disabling; 
bladder incontinence, evaluated as 0 percent disabling; and 
erectile dysfunction, evaluated as 0 percent disabling.  A 
September 2005 supplemental statement of the case was issued 
that continued the 40 percent evaluation for the veteran's 
service-connected low back disorder.  

Analysis

Essentially, the veteran's claim for an increased rating in 
excess of a 40 percent disability evaluation for his low back 
disorder turns upon whether there is medical evidence 
supporting a finding that the veteran has either unfavorable 
ankylosis of the lumbar spine, a demonstrable deformity of 
the lumbar spine, or intervertebral disc involvement that can 
be associated with his service-connected degenerative disk 
disease of the lumbar spine.  

Under the applicable schedular criteria noted above, it is 
only such pathology that could potentially provide the 
veteran with a higher disability rating than the current 40 
percent evaluation.  Following a review of the complete 
record, including the veteran's statements, and both private 
and VA medical records in the claims file, the Board 
concludes that the veteran's service-connected low back 
disorder is not productive of any of the symptomatology that 
would afford him a higher rating under the prior or more 
recently established schedular criteria.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2006).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

In this case, the 40 percent evaluation currently in effect 
is the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

As detailed above, during the course of the veteran's appeal, 
regulations underwent significant changes as to how the 
veteran's lumbar disability, characterized as lumbar strain 
with degenerative changes, is evaluated.  Prior to September 
26, 2003 under Diagnostic Code 5295 for lumbar strain, the 
rating schedule provides no more than a 40 percent 
evaluation.  If evaluated under the criteria for lumbar spine 
severe limitation of motion, Diagnostic Code 5292, the rating 
schedule still provides for no more than a 40 percent 
evaluation unless there is demonstrable deformity of a 
vertebra from fracture, something the evidence does not show.  
A longitudinal review of the evidence, including x-ray 
studies, and an MRI fail to show any indication of a 
demonstrable deformity.  
Consideration has also been given to the application of 
various other provisions of 38 C.F.R. Part 4, to include 
other potentially applicable diagnostic codes whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no schedular basis upon which to assign a disability 
evaluation higher than the assigned 40 percent.  With respect 
to whether a higher evaluation can be assigned based upon the 
presence of ankylosis, it is noted that "ankylosis" is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The claims file contains 
competent and probative evidence that the veteran retains 
motion in his spine.  There was evidence of ankylosis on 
extension in the July 2005 spine examination; however, it was 
characterized by the examiner as favorable.  Thus, even if 
one were to assume that the ankylosis solely found in 
extension equated to ankylosis of the entire lumbar spine, 
the possibility of an increased rating due to the presence of 
unfavorable ankylosis by application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 is not warranted.  

The Board has considered application of both the old and new 
versions of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  With respect to the old 
version, it is noted that intervertebral disc syndrome has 
been recognized, but has not been characterized as 
pronounced, but rather, has been described in terms of 
moderate to moderately severe.  Moreover, demonstrable muscle 
spasm has not been shown, and the veteran is reported to 
obtain intermittent relief from medication, bed rest, and 
massage.  

With respect to whether a higher evaluation of 60 percent 
could be granted under the newer version of Diagnostic Code 
5293 based upon the number of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, it is noted that for purposes of evaluations under 
this method an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (note 1) (2006). 

Although the veteran has indicated that he requires bed rest 
3 or 4 times a month for up to 3 or 4 days, there is no 
evidence of physician-prescribed bed rest for incapacitating 
episodes involving the low back approaching the total 
duration of at least 6 weeks over the past 12 months.

With respect to the requirement that neurologic disabilities 
resulting from intervertebral disc syndrome be identified and 
evaluated separately, the Board notes that once they were 
identified, the RO granted secondary service connection for 
such disabilities in a September 2005 rating decision, namely 
right lower extremity radiculopathy, left lower extremity 
radiculopathy, bladder incontinence, and erectile 
dysfunction.  The veteran did not thereafter disagree with 
the disability evaluations assigned to those disorders.  

In summary, the Board finds that the veteran's service-
connected low back disorder is manifested by moderate to 
moderately severe degenerative disk disease of the lumbar 
spine with decreased range of flexion, extension, lateral, 
and rotation motions of the lumbar spine; subjective 
complaints and objective evidence of pain, weakness, and 
fatigability, without evidence of significant muscle spasms; 
but with MRI evidence of intervertebral disk syndrome at L5-
S1.  There is no evidence of unfavorable ankylosis, 
demonstrable deformity, or pronounced intervertebral disc 
involvement with little intermittent relief that results in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

These manifestations are not productive of a disability 
evaluation in excess of 40 percent under the applicable 
diagnostic criteria.  38 C.F.R. §§  4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to Sept. 26, 2003); Diagnostic Code 
5242 (effective Sept. 26, 2003).

Under certain circumstances, entitlement to an extraschedular 
evaluation may be referred to the Director of Compensation 
and Pension Service.  The RO has determined that such a 
referral would not be appropriate in the veteran's case.  The 
Board has the authority to review that decision on appeal.  
In consideration of all of the evidence of record, the Board 
agrees with the decision of the RO and concludes that 
referral for application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. §§ 3.321(b), 4.16 (2006).  
The evidence does not show that the low back disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no indication that the veteran is unable 
to solely work because of his low back disorder or that he 
has been hospitalized at any point solely because of it.  The 
Board concludes that the veteran is adequately compensated 
through the schedular rating assigned, and therefore, 
referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not appropriate.  

In conclusion, it is important to recognize in this analysis 
that a 40 percent disability evaluation recognizes 
considerable impairment.  It is also noteworthy that the 
veteran has other significant service-connected and 
nonservice-connected disabilities that affect his ability to 
work.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  By virtue of a 
statement received on June 7, 2007, the appellant has 
withdrawn the appeal of the issue of entitlement to an 
increased disability rating for a service-connected gastric 
ulcer, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the denial of entitlement to an increased 
disability rating for a service-connected gastric ulcer, and 
it is dismissed.





ORDER

An evaluation in excess of 40 percent for service-connected 
degenerative disk disease of the lumbar spine is denied.

The issue of entitlement to an increased disability rating 
for a service-connected gastric ulcer is dismissed.  

REMAND

In addition to his arguments relating to the timeliness of a 
substantive appeal, the statement received by the Board from 
the veteran in June 2007 expressed concern regarding the 
issue of entitlement to an increased disability rating for 
his service-connected cervical disk disease.  Specifically, 
he stated that he could not find any additional information 
indicating that the RO had responded to a notice of 
disagreement that he had filed in response to a March 2004 
rating decision that had denied the increased rating for the 
cervical spine disorder.  A review of the claims file, 
however, proves otherwise.  Although it is true that the 
veteran had filed a notice of disagreement with the March 
2004 denial of his claim for a rating in excess of 20 percent 
for the cervical spine disorder, the claims file contains a 
statement of the case issued in November 2004 in response to 
the veteran's notice of disagreement.  The veteran did not 
file a substantive appeal in response to that November 2004 
statement of the case, and the appeal was closed.  

It is important to note, however, that rating decisions dated 
in August 2006 and January 2007 were issued by the RO in 
response to pertinent evidence that had been received in 
February 2006.  These rating decisions continued to deny a 
disability evaluation in excess of 20 percent for cervical 
disk disease.  Given the explicit arguments contained in his 
June 2007 statement to the Board regarding the evaluation of 
his cervical spine disorder, however, the Board construes 
them to be an expression of disagreement in writing with the 
January 2007 rating decision.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, the appellant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a Statement of the Case to the 
veteran and his representative, addressing 
the issue of entitlement to an increased 
disability rating for service-connected 
cervical disk disease, currently rated as 
20 percent disabling.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2006).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


